Citation Nr: 1508251	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-05 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left shoulder condition.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran testified at September 2014 Board videoconference hearing.  The hearing transcript has been associated with the claims file.

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for neck and back conditions have been raised by the record at the September 2014 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped. 38 C.F.R. § 3.361(b). 

Here, the Veteran contends that he was in a motor vehicle accident while riding as a passenger in a VA shuttle bus.  He asserts that he sustained an injury to his left shoulder as a result of the accident.  VA treatment records following the accident reveal complaints of shoulder pain and degenerative changes of the left shoulder.  Additionally, in November 2010, two years after the accident, the Veteran had surgery for a rotator cuff tear.  The Veteran was afforded a VA examination in June 2012.  The VA examiner opined that the care the Veteran received following the accident did not reflect the normal standard of care.  In providing this opinion, the examiner noted that the Veteran was not given superficial x-rays following the accident and was not referred to orthopedics for an evaluation and treatment.  The Board notes that a VA treatment record indicates that the Veteran was provided X-rays of the shoulder five days after the accident.  

Although the examiner concluded that VA did not follow the normal standard of care in treating the Veteran after the accident, it is unclear whether the Veteran has an additional disability for compensation purposes under § 1151.  Private treatment records prior to the accident show complaints of left shoulder pain and limited range of motion.  Specifically, January 1998 private treatment records show an assessment of left shoulder calcified tendonitis at the humeral head.  Due to the Veteran's history of left shoulder problems, the Board finds that a medical opinion is necessary to assist in determining whether the Veteran sustained an additional disability as a result of the VA treatment following the accident. 

Accordingly, the case is REMANDED for the following actions:


1. Return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in June 2012, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  The entire claims file and all pertinent records must be reviewed by the examiner.  

After reviewing the record, the examiner should address:

(a) Whether it at least as likely as not (a 50 percent probability or greater) that the Veteran has any additional disability of the left shoulder due to any procedures, surgeries, or treatment conducted at a VA medical center subsequent to the motor vehicle accident.   The examiner should specifically address whether any delay (until 5 days after the accident) in affording the Veteran an X-ray or other diagnostic study resulted in additional disability.  

(b) If so, indicate whether it at least as likely as not (a 50 percent probability or greater) that the additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or whether the proximate cause of each additional disability was an event which was not reasonably foreseeable.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  For any medical facility mentioned in the opinion, the examiner is requested to specify whether it is a VA or non-VA facility.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

2. Thereafter, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for appellate review. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





